Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (U.S. Patent 4,351,996 in view of Kataoka (U.S. Patent Application Publication 2010/ 0206871)

Regarding claim 1, Kondo discloses an induction cooking apparatus (Kondo, Abstract, “induction heating apparatus”) comprising: an induction coil (coil 8) forming a top surface (annotated drawing, element T) and a bottom surface … ; a temperature sensor (sensor 2) protruding through the top surface (Fig. 3, protrudes higher than the top surface); and an electrical circuit (Fig. 4) in communication with the temperature sensor, wherein the electrical circuit (at least switch 5) is disposed on a substrate (6), wherein the substrate forms a spring mechanism (SP) in connection with the temperature sensor (the substrate has the support tube 9 and spring SP attached to it, “forming” from it, column 3 lines 47-54, “urging the rod upwardly to as to achieve closer contact of the thermistor with respect to the undersurface of the top plate).   
Kondo does not specifically teach that the coil comprises a plurality of windings.  However, it is conventional that such induction coils would have a plurality of windings in order for the electricity to travel through to generated the electric field and thus the eddy currents in the metal to be heated, such as in Kataoka (Kataoka, fig. 3, it is apparent that coil 6 which is used for induction heating, comprises a plurality of windings.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to make sure that Kondo has the multiple windings of the coil in Kataoka, in order to properly generate the electric field and have the electricity coarse through the wire in a conventional way with expected results.

Regarding claim 2, Kondo in view of Kataoka teach all the limitations of claim 1, as above, but do not further teach wherein the substrate forms an electrical circuit made of a plurality of conductive connections of the electrical circuit.  Now, Kondo does teach multiple conductive connections (fig. 4) but it is not clear where the electrical conductive connections are, even though it is clear that one of the circuits ( 5) is formed from the substrate (seen in fig 3 that is formed from the ).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the plurality of conductive connections, as indicated in fig. 4, to be formed from the substrate, in order to keep all the connections together and to be able to have them locally located to fix or control easily.
Regarding claim 3, Kondo and Kataoka teach all the limitations of claim 1, as above, but do not further teach an apparatus wherein the spring mechanism is formed as a peninsula formed in the substrate with portions of the substrate removed forming openings defining the peninsula.  However, this claim is directed to a product by process, while generally apparatus claims are only concerned with the structure of the invention unless there is something structural that comes out of the product by process method.  See MPEP 2113.  Thus, the spring mechanism (Kondo, elements SP and holder 9) forming vertically out of the substrate (6) like a vertical “peninsula” is a structure disclosed by the prior art and therefore this claim is also rendered obvious.

Regarding claim 13, Kondo and Kataoka teach all the limitations of claim 1, as above, and but does not teach, in this combination, an apparatus comprising: a support Fig. 6) Kondo teaches a support beam (element 7D) which is structured to not only support the coils but also support the top plate structure and this has the coils (8) on one side of the structure (above element 7D) and the circuits (5l connected to 5) on the other side of the structure (below it 7D).  Thus, by rearranging some structure already taught in the primary reference,  it would have been obvious to one having ordinary skill in the art at the time of the invention to have a strong support structure, so that the elements stay properly where the need to and the support and controls are close by the coils for maintenance of all the parts.
Regarding claim 14, Kondo and Kataoka teach all the limitations of claim 13, as above, and further teach, wherein the support beam (Fig. 6, element 7D) comprises a first side and a second side, and wherein the induction coil is disposed on the first side (above 7D) and the electrical circuit is disposed on the second side (below element 7D; this is apparent and would have been combined in the rejection above). 

Claim 4, 5, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (U.S. Patent 4,351,996 in view of Kataoka (U.S. Patent Application Publication 2010/ 0206871) and further in view of  Cho (U.S. Patent Application Publication 2008/03052782)
Regarding claim 4, Kondo in view of Kataoka teach all the limitations of claim 1, as above, but do not further teach an apparatus according to claim 1, wherein the spring (element 260, Fig. 9).   The cantilever spring ensures that there is close contact between the sensor 250 and the upper plate 400 (Cho, 0078, elastic part supplies force keeping sensor in contact with upper plate).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kondo in view of Kataoka, to combine the teaching Cho, to have a cantilever spring provide the force to keep the sensor pushed up, in order to make such a device more easily, with the available materials (if springs are not readily available) or to make the device easier to handle as there are fewer moving pieces to worry about and fewer part numbers to keep track of, and the accompanying advantages of not worrying about the extra piece (proper size, weight, etc.).

Regarding claim 5, Kondo in view of Kataoka and Cho teach all the limitations of claim 4, as above, and further teach wherein the cantilevered spring comprises a relief portion formed in a proximal end portion of the cantilever spring, wherein a thickness of the relief portion is configured to set a spring force of the cantilever spring.  However, Cho further teaches hat such a cantilever spring is possible do to its dimensions (¶0052, “elasticity adjustment of the elastic part is possible due to the length change of the 3 sides of the elastic part 260) and thus it would be obvious to set the spring force and other desired parameters according to the thickness/length/properties of the cantilever piece.
Regarding claim 19, Kondo discloses an induction cooking apparatus (Kondo, Abstract, “induction heating apparatus”) comprising: an induction coil (coil 8) forming a sensor 2) protruding through the top surface (Fig. 3, protrudes higher than the top surface); and an electrical circuit (seen in Fig. 4)  in communication with the temperature sensor, wherein the electrical circuit (at least switch 5)  is disposed on a substrate (6), wherein the substrate forms a spring mechanism (SP) in connection with the temperature sensor (the substrate has the support tube 9 and spring SP attached to it, “forming” from it, column 3 lines 47-54, “urging the rod upwardly to as to achieve closer contact of the thermistor with respect to the undersurface of the top plate), 
Kondo does not specifically teach that the coil comprises a plurality of windings or  wherein the spring mechanism forms a cantilevered structure from the substrate with portions of the substrate forming openings.  
Regarding the windings, it is conventional that such induction coils would have a plurality of windings in order for the electricity to travel through to generated the electric field and thus the eddy currents in the metal to be heated, such as in Kataoka (Kataoka, fig. 3, it is apparent that coil 6 which is used for induction heating, comprises a plurality of windings.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to make sure that Kondo has the multiple windings of the coil in Kataoka, in order to properly generate the electric field and have the electricity coarse through the wire in a conventional way with expected results.
Regarding the cantilevered spring, Cho teaches such a cantilever spring (element 260, Fig. 9).   The cantilever spring ensures that there is close contact between the sensor 250 and the upper plate 400 (Cho, 0078, elastic part supplies force keeping sensor in contact with upper plate).  Thus, it would have been obvious to one 
Regarding claim 20, Kondo in view of Kataoka and Cho teach all the limitations of claim 19, as above, and further teach wherein the cantilevered structure comprises a relief portion formed in a proximal end portion of the cantilevered structure, wherein a thickness of the relief portion defines a spring force.  However, Cho further teaches hat such a cantilever spring is possible do to its dimensions (¶0052, “elasticity adjustment of the elastic part is possible due to the length change of the 3 sides of the elastic part 260) and thus it would be obvious to set the spring force and other desired parameters according to the thickness/length/properties of the cantilever piece.


Claims 6 -12, 15- 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (U.S. Patent 4,351,996 in view of Kataoka (U.S. Patent Application Publication 2010/ 0206871) and further in view of Kim (U.S. Patent 5448038)

Regarding claim 6, Kondo in view of Kataoka teach all the limitations of claim 1, as above, but do not further teach wherein the induction coil comprises a coil former (1, fig. 1).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kondo in view of Kataoka with a teaching of Kim, to have a centrally located coil former, in order to spatially establish where everything is going to be situated relative to everything else, with pressing pieces 2a and 2b, and to set up the coils in relation to the sensor and have everything properly and consistently mounted in order to ensure an efficient, reproducible invention.
Regarding claim 7, Kondo in view of Kataoka and Kim teach all the limitations of claim 6, as above, and further teach wherein a portion of the temperature sensor extends through at least a portion of the coil former (Kondo, 2 extends through the middle section and that would be through the centrally formed coil former so this claim would have been met in the combination of the previous claim).  
Regarding claim 8, Kondo in view of Kataoka and Kim teach all the limitations of claim 6, as above, and further teach, wherein the coil former comprises an interior passage (fig. 3, element 40 or elements 4a,4b) formed through a shaft (1a)of the coil former.  
Regarding claim 9, Kondo in view of Kataoka and Kim teach all the limitations of claim 6, as above, and further teach, wherein the temperature (2) sensor is disposed in the interior passage (Kondo fig. 3, element 2 is through the center, and in Kim, sensor 7 is positioned through the middle of element 1, Kim, figs. 5 and 6).  
Regarding claim 10, Kondo in view of Kataoka and Kim teach all the limitations of claim 8, as above, and further teach, wherein the interior passage extends from the coil former to the electrical circuit proximate to the spring mechanism (Kim, fig. 6 where the hole 40 extends through the coil former, from the topside surface to the bottom side surface, as that is the only element through where the interior passage extends, and then it extends towards the circuits 18.  These limitations are met in the combination already made above.)  .  
Regarding claim 11, Kondo in view of Kataoka and Kim teach all the limitations of claim 8, as above but do not further teach an assembly, wherein a conductive connection of the temperature sensor extends through the interior passage and connects the temperature sensor to the electrical circuit.  However, in further teachings Kim teaches wherein a conductive connection of the temperature sensor (Kim, Figs. 6a, 6b) extends through the interior passage (4a, 4b) and connects the temperature sensor (7) to the electrical circuit (18).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine this further teaching of Kim so that all the connections, including the circuitry can be in their proper places so there is no stress on the pieces to worry about short circuits and so that maintenance to the apparatus, with the elements clearly in their place would be easier (It is noted that there the interpretation “the interior passage” from in claim 9-10 versus claim 11 is different, and both are noted in claim 8.  However, since each of these inventions are independent, and the lines of dependency are distinct, there is no inherent contradiction in understanding the different inventions by interpreting this element differently in claims 9-10 versus claim 11).
Regarding claim 12, Kondo in view of Kataoka and Kim teach all the limitations of claim 12, as above, and further teach an apparatus wherein the coil former comprises a central shaft (1a) and a base extending outward from the shaft to a perimeter of the (elements 2a and 2b are extending out toward a perimeter, and they do actually extend at least until outside perimeter of 11a through extending pieces 2a and 2b; These are elements of the coil former previously combined and these elements are present in the combination of the previous claim). 

Regarding claim 15, Kondo discloses an induction coil assembly for a cooking apparatus (Kondo, Abstract, “induction heating apparatus”) comprising: an induction coil (coil 8); a temperature sensor (2, can be seen in fig. 3) exposed above the top surface of the coil former; a support beam (7) configured to support the induction coil; and a control circuit in connection with the support beam and in communication with the induction coil and the temperature sensor, wherein the control circuit comprises a spring mechanism (SP) formed from a portion of a substrate of the control circuit (6).  

Kondo does not specifically teach that the coil comprises a plurality of windings nor comprising a plurality of conductive windings disposed around a coil former, the coil former comprising a top surface and a bottom surface.  
However, it is conventional that such induction coils would have a plurality of windings in order for the electricity to travel through to generated the electric field and thus the eddy currents in the metal to be heated, such as in Kataoka (Kataoka, fig. 3, it is apparent that coil 6 which is used for induction heating, comprises a plurality of windings.).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to make sure that Kondo has the multiple windings of the coil in 
Regarding the coil former, Kim teaches such a coil former (1, fig. 1).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kondo in view of Kataoka with a teaching of Kim, to have a centrally located coil former, in order to spatially establish where everything is going to be situated relative to everything else, with pressing pieces 2a and 2b, and to set up the coils in relation to the sensor and have everything properly and consistently mounted in order to ensure an efficient, reproducible invention.

Regarding claim 16, Kondo, Kataoka and Kim teach all the limitations of claim 15, as above, but do not further teach an assembly wherein the spring mechanism is formed as a peninsula of the substrate with portions of the substrate removed forming openings defining the peninsula.   However, this claim is directed to a product by process, while generally apparatus claims are only concerned with the structure of the invention unless there is something structural that comes out of the product by process method.  See MPEP 2113.  Thus, the spring mechanism (Kondo, elements SP and holder 9) forming vertically out of the substrate (6) like a vertical “peninsula” is a structure disclosed by the prior art and therefore this claim is also rendered obvious.
Regarding claim 17, Kondo Kataoka and Kim teach all the limitations of claim 15, as above, but do not further teach, in this combination, an assembly wherein the support beam comprises a first side and a second side, and wherein the induction coil is disposed on the first side and the control circuit is disposed on the second side.  Fig. 6) Kondo teaches a support beam (element 7D) which is structured to not only support the coils but also support the top plate structure and this has the coils (8) on one side of the structure (above element 7D) and the circuits (5) on the other side of the structure (below it 7D).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to have a support structure, so that the elements stay properly where the need to and the support and controls are close by the coils for maintenance of all the parts.
Regarding claim 18, Kondo, Kataoka and Kim teach all the limitations of claim 17, as above, and further teach an assembly wherein a portion of the temperature sensor extends through at least one of the coil former and the support beam (It can be seen in Kondo fig. 1 and in Kim figs. 5 and 6, where the temperature sensor, centrally located, extends though at least the center of the coil former.  This claim would have been met in the combination already made above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715